Plaintiff in error was convicted in the county court of Ellis county at the July, 1910, term, on a charge of having the unlawful possession of intoxicating liquor with the intent to sell the same, and on the 12th day of August, 1910, was adjudged to pay a fine of four hundred dollars and be confined in the county jail for a period of ninety days. On this date the court granted 45 days in which to make and serve case-made, but did not fix time for filing petition in error and case-made in this court. On the 24th day of September thereafter an additional order was made extending the time 30 days in which to make and serve case-made, but no extension of time was granted within which to file the appeal in this court. On the 5th day of December, 1910, the appeal was filed in this court, nearly 30 days after the time within which the law provides it should have been filed. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not taken within the time allowed by law. The motion is well taken, and the appeal accordingly dismissed. *Page 694